DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 19 October 2022 wherein: claims 1, 3-6, 10, 12-15, and 19 are amended; claims 2 and 11 are canceled; claim 20 is newly added; claims 1, 3-10, and 12-20 are pending.

Response to Arguments
Examiner acknowledges newly-added claim 20 is not suggested by the cited prior art.

Applicant's arguments filed 19 October 2022 regarding the remainder of the pending claims have been fully considered but they are not persuasive.

Regarding claim 1, the claim has been amended to include the limitations of presently-canceled claim 2. Claims 1-2 were rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watanabe (US 2019/0353808 A1).
Applicant argues Watanabe does not disclose the processing circuitry is further configured to “count the possible coincidence event as a true coincidence event when the second gamma ray detector is located within the range of possible flight directions, and not count the possible coincidence event as a true coincidence event when the second gamma ray detector is not located within the range of possible flight directions”. Examiner respectfully disagrees.
Applicant argues Watanabe “does not disclose determining whether detector 10b lies within Compton cone CCA, or whether detector 10a lies within Compton cone CCB” and that such a determination would be required under claim 1. However, while such a determination may be disclosed in Applicant’s specification, is not required under claim 1. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claim only requires a possible coincidence event to be counted as a true coincidence event when the second gamma ray detector is located within the range of possible flight directions and not counted as a true coincidence event when the second gamma ray detector is not located within the range of possible flight directions. The scope of the limitation includes both a configuration wherein an express determination is made as to whether the detector is located within the range or not and a configuration wherein such a determination is not made, but the detector positions are inherently required. That is, a configuration where the possible coincidence is counted as a true coincidence event when the second gamma ray detector is located within the range of possible flight directions, and not count the possible coincidence event as a true coincidence event when the second gamma ray detector is not located within the range of possible flight directions, as claimed does not necessitate an express determination of the position of the detector so long as a true coincidence is counted only when the detector is in the claimed position.
In this case, Watanabe is directed to acquiring true coincidences from possible coincidence events (see step E3 in Watanabe, fig. 6). Watanabe further discloses “in a case in which this first intersection line or one of the first and second Compton cones CCA and CCB coincides with the measurement line of the coincidence, the coincidence line is regarded as a true coincidence line that has not been scattered. In such a case, a gamma ray generation position is acquired on the basis of the measurement line and TOF information.” (par. [0046]). As can be seen in fig. 4, such a configuration would inherently require the detectors 10A-B to be within the corresponding Compton cones CCA-CCB, which anticipates the claimed limitation.
Accordingly, the rejection of claim 1 is maintained.

Regarding claims 3-10 and 12-19, Examiner refers to the above response regarding claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Watanabe (US 2019/0353808 A1).

	Regarding claim 1, Examiner notes the similarities between Applicant’s figures and those of Watanabe as described below.


    PNG
    media_image1.png
    759
    1081
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    453
    763
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    554
    media_image3.png
    Greyscale

Applicant’s Fig. 1, top, shows a ring of gamma ray detectors (GRD), each gamma ray detector comprising four stacked layers (L1-L4); Fig.1A-B of Watanabe, middle, similarly shows a ring of gamma detectors (10) and Fig. 2 (only a portion is shown) of Watanabe, bottom, shows each gamma ray detector comprises four stacked layers (11-14).

	Beyond the similarity in structure described above, there is a similarity in the configured use of the structure such that Watanabe anticipates the claimed invention.
Watanabe discloses a nuclear medical diagnostic apparatus (1, fig. 1A) comprising: first and second gamma ray detectors (10; ring of detectors 10 shown in fig. 1B; structure of individual detector 10 shown in fig. 2; two detectors 10A and 10B, lines of response (LORs) and Compton cones (CCA, CCB) shown in fig. 4) for detecting first and second annihilation gamma rays, respectively; processing circuitry (3; fig. 1A, 3) configured to, identify a possible coincidence event between the first gamma ray detector (10) and the second gamma ray detector (10); and estimate a range of possible flight directions for the first annihilation gamma ray detected in the first gamma ray detector (10) based on a Compton scatter event which is detected by the first gamma ray detector (10), wherein the possible coincidence event includes the Compton scatter event detected by the first gamma ray detector (10; par. [0027]-[0073], fig. 1A-7, with fig. 1A-3 showing the apparatus configuration, fig. 4 showing ranges of possible flight directions, fig. 5 showing a cross-sectional view of a line in fig. 4, and fig. 6-7 showing processing steps); and count the possible coincidence event as a true coincidence event when the second gamma ray detector (10) is located within the range of possible flight directions, and not count the possible coincidence event as a true coincidence event when the second gamma ray detector (10) is not located within the range of possible flight directions (par. [0044]-[0073], fig. 4-7; Watanabe is directed to acquiring true coincidences from possible coincidence events (see step E3 in Watanabe, fig. 6); Watanabe further discloses “in a case in which this first intersection line or one of the first and second Compton cones CCA and CCB coincides with the measurement line of the coincidence, the coincidence line is regarded as a true coincidence line that has not been scattered. In such a case, a gamma ray generation position is acquired on the basis of the measurement line and TOF information.” (par. [0046]); As can be seen in fig. 4, such a configuration would inherently require the detectors 10A-B to be within the corresponding Compton cones CCA-CCB, which anticipates the claimed limitation regarding counting a true coincidence).

	Regarding claim 3, Watanabe discloses the apparatus of claim 1, wherein the processing circuitry (3) is further configured to estimate the range of possible flight directions for the first annihilation gamma ray detected in the first gamma ray detector (10) based on a location of the Compton scatter event in the first gamma ray detector (10), an energy of the Compton scatter event in the first gamma ray detector, a location of a second event, and an energy of the second event, wherein the second event is caused by the Compton scatter event (par. [0044]-[0073], fig. 4-7).

	Regarding claim 4, Watanabe discloses the apparatus of claim 3, wherein the range of possible flight directions estimated by the processing circuitry comprises flight directions based on a variability of the energy of the Compton scatter event and the energy of the second event, the variability being caused by a limited energy resolution of the nuclear medical diagnostic apparatus (i.e., the range of possible flight directions comprises flight directions based on a variability of the energy of the Compton scatter event and the energy of the second event, the variability being caused by “energy information” (par. [0045]) collected by the nuclear medical diagnostic apparatus; the collected “energy information” inherently has a limited energy resolution; par. [0044]-[0073], fig. 4-7).

	Regarding claim 5, Watanabe discloses the apparatus of claim 3, wherein the range of possible flight directions estimated by the processing circuitry comprises flight directions based on a variability of the location of the Compton scatter event and the location of the second event, the variability being caused by a limited spatial resolution of the nuclear medical diagnostic apparatus (i.e., the range of possible flight directions comprises flight directions based on a variability of the location of the Compton scatter event and the location of the second event, the variability being caused by a position determined by the nuclear medical diagnostic apparatus; the position inherently has a limited spatial resolution; par. [0044]-[0073], fig. 4-7).

	Regarding claim 6, Watanabe discloses the apparatus of claim 3, wherein the range of possible flight directions estimated by the processing circuitry corresponds to a cone-shaped shell projection, the cone-shaped shell projection having an apex point at the location of the Compton scatter photomultiplier event, an axis in line with the location of the Compton scatter event and the location of the second event, and a half angle based on the energy of the Compton scatter event and the energy of the second event (par. [0044]-[0073], fig. 4-7).

	Regarding claim 7, Watanabe discloses the apparatus of claim 1, wherein the nuclear medical diagnostic apparatus is a layer stacked PET detector (par. [0027]-[0029], fig. 2).

	Regarding claim 8, Watanabe discloses the apparatus of claim 1, wherein the first gamma ray detector (10) and the second gamma ray detector (10) comprise lutetium yttrium oxyorthosilicate (LYSO in LYSO:Ce; par. [0031], [0034]).

	Regarding claim 9, Watanabe discloses the apparatus of claim 1, wherein the first gamma ray detector and the second gamma ray detector comprise one or more silicon photomultipliers (multi-pixel photon counters (MPPCs); MPPC is another name for a silicon photomultiplier; par. [0032], [0034]).

	Regarding claims 10 and 12-18, Examiner refers to the rejections of claims 1 and 3-9 above, respectively, mutatis mutandis.

	Regarding claim 19, Watanabe discloses the method according to claim 10 as described above. Watanabe further discloses a non-transitory computer-readable medium (ROM) including computer-readable instructions (program) that, when executed by a computing system (3/CPU), cause the computing system to perform the method (par. [0042]).

Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 20, Watanabe discloses the nuclear medical diagnostic apparatus of claim 1 (see 35 USC 102 rejection of claim 1 above), wherein the processing circuitry is further configured to: determine a first range of possible flight directions for the first annihilation gamma ray based on a location of the Compton scatter event detected by the first gamma ray detector and an energy of the Compton scatter event detected by the first gamma ray detector (Watanabe, par. [0044]-[0073], fig. 4-7).
	The cited prior art does not expressly disclose the processing circuitry is further configured to expand the determined first range so as to determine, as the estimated range, a second range larger than the first range, the second range being determined based on a spatial resolution of the detected location and an energy resolution of the detected energy.
	Accordingly, claim 20 would be allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884